PER CURIAM.
Upon review and consideration of the briefs, record and oral argument we are of the opinion that the error in failing to instruct the jury on certain lesser offenses and degrees was harmless in that the error did not injuriously affect the substantial rights of the defendant, Gilford v. State, Fla.1975, 313 So.2d 729; Spigner v. State, Fla.App. 1974, 304 So.2d 496. Having considered the other appellate points and finding no reversible error, the judgment and conviction are affirmed.
Affirmed.
WALDEN, C. J., and .CROSS and MA-GER, JJ., concur.